Citation Nr: 0734431	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-26 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 70 
percent disabling. 

2.	Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel  




INTRODUCTION

The veteran served on active duty from March 1968 to July 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.  

The veteran submitted additional medical evidence directly to 
the Board that was not previously considered by the RO.  
Generally, all evidence must be considered by the agency of 
original jurisdiction before Board review.  Because, however, 
the evidence of record is favorable to the veteran and 
permits a full grant of benefits, no remand to the RO for 
initial consideration of the evidence is necessary.  See 38 
C.F.R. § 20.1304 (c) (2007).


FINDINGS OF FACT

1.	PTSD is manifested by depression, anxiety, intrusive 
recollections, sleep disruption, nightmares, flashbacks, 
startle response, increased irritability, social isolation, 
problems with concentration, past suicide attempts, lethargic 
speech, anger and difficulty with personal and professional 
relationships, resulting in total social and occupational 
impairment.  

2.	The veteran has a single service connected disability 
rated as 100 percent disabling.  In view of the award of a 
100 percent schedular rating for PTSD, the claim for TDIU is 
rendered moot.


CONCLUSIONS OF LAW

1.	The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.	The claim for TDIU is dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  The 
Board notes that any notice defect with respect to the degree 
of disability or effective date of an award will be remedied 
by the RO when effectuating the award of benefits.

PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected PTSD is rated 70 percent 
disabling.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In assessing the evidence, the Board has reviewed the 
veteran's Global Assessment of Functioning (GAF) scale 
scores.  A GAF scale score reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed.) (DSM-IV).

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

In this case, the Board finds both evidence in favor of a 100 
percent rating and evidence against a 100 percent rating.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology indicate a disability that more 
nearly approximates that which warrants the assignment of a 
total disability rating.  See 38 C.F.R. § 4.7.  Although he 
does not exhibit all of the symptoms associated with a 100 
percent rating, he does, as explained below, exhibit some of 
them and enough to approximate total disability.

The medical evidence of record, including VA treatment 
records and a May 2005 VA Compensation and Pension 
Examination, shows that the veteran is able to communicate 
effectively.  The veteran maintained eye contact and was 
cooperative.  The veteran was rigid at times and restless 
when discussing upsetting things.  His mood was depressed.  
His affect was mildly irritable, calm, dysphoric and 
sometimes blunted.  His thought process was logical at times 
and circumstantial at times.  He did not have suicidal or 
homicidal ideations, delusions or hallucinations.  He did 
have a passive death wish.  In December 2002, the veteran 
reported two suicide attempts.  The veteran had fair insight 
and judgment.  His concentration and focus were fair.  

The veteran's PTSD symptoms also included mood disturbances 
such as depression, anxiety, irritability, sleep 
disturbances, nightmares, and intrusive thoughts.  
Additionally, there was ample evidence that PTSD 
substantially contributed to his inability to work.  The May 
2004 VA examiner indicated that the veteran had depressive 
symptoms attributable to his PTSD.  The PTSD and his 
antisocial personality traits precluded him from working in 
close proximity with other people or under a supervisor.  The 
examiner also stated that the veteran's nonservice-connected 
physical disabilities contributed to his unemployability.  In 
addition, GAF scale scores indicated serious symptoms of 
PTSD.  The GAF scores were consistently 45 in 2006.  This 
score indicates his social and occupational impairment as 
well as his inability to keep a job.  

The veteran also had significant social impairment.  He lived 
by himself, in the country, and did not like to be in public.  
The veteran had very few friends and only visited with a few 
of his relatives on occasion.  The VA treatment records 
indicate that the veteran had some diminished personal 
hygiene, had recurrent dreams and nightmares about Vietnam, 
disturbed sleep, severe anxiety, drooling, lethargic speech, 
anger and irritability, and functioned at his low baseline.  
The veteran's private physician indicated that the veteran 
was unemployable.  He experienced flashbacks of Vietnam and 
had a chronic startle response.  The veteran was also on 
several antidepressants and anti-psychotic medications.  

Social Security Administration records indicated that the 
veteran had moderate restriction of activities of daily 
living, marked social impairment, frequent deficiencies of 
concentration, and repeated episodes of deterioration in his 
occupation.  

The Board also considered lay statement submitted by the 
veteran.  One statement from a potential employer indicated 
that the veteran was unemployable because of his lack of 
memory and inability to stay on task.  The veteran's landlord 
also indicated that his memory and his ability to perform 
daily activities had deteriorated.  The veteran himself also 
reported increased memory impairment. 

The difficulty in this case is that the veteran also has 
significant nonservice-connected physical disabilities, for 
which he was deemed disabled by the Social Security 
Administration.  The 2004 VA examiner determined that this 
was one factor that caused the veteran to stop working.  That 
examiner also stated, however, that the PTSD would exacerbate 
his inability to work.  The fact that the veteran's physical 
disabilities are severe enough to result in unemployability 
does not automatically result in a conclusion that the 
veteran could work despite his PTSD symptoms.  It is 
possible, and appears to be the fact in this case, that a 
claimant could have two conditions, one service-connected and 
one not, which are each severe enough to result in 
unemployability.  It is certainly reasonable that even if the 
veteran's reason for discontinuing work was other medical 
conditions, that the severity of his psychiatric symptoms now 
would affect his occupational impairment.

The Board has considered all the medical evidence of record, 
including the GAF scores and VA examination, and concludes 
that the veteran has total occupational impairment due to his 
service-connected PTSD.  The Board finds the medical evidence 
of record does not preponderate against the veteran.  Thus, 
affording the benefit of the doubt to this case, there is 
evidence of total occupational and social impairment due to 
PTSD symptoms.  Therefore, the Board concludes that the 
veteran's PTSD warrants a 100 percent rating.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

TDIU

In a precedent opinion, VA's General Counsel held that a 
claim for TDIU may not be considered when a schedular 100 
percent rating is in effect.  VAOPGCPREC 6-99.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100 percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  As the Board has 
granted a 100 percent schedular rating for PTSD, the veteran 
is not eligible for TDIU.  Hence, the veteran's TDIU claim is 
dismissed.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (claim 
for TDIU presupposes that the rating for the condition is 
less than 100 percent).


ORDER

A 100 percent rating for PTSD is granted subject to the 
regulations governing payment of monetary benefits.  

The claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


